SAVOY, Judge.
This is a suit for separation by the wife against the husband because of cruel treatment. The wife also prayed for alimony for herself and two minor daughters.
After a trial on the merits the district judge granted plaintiff a separation as prayed for and awarded her alimony for herself and her minor children in the sum of $700.00 per month. Defendant has appealed to this Court.
The only matter in dispute in this Court is the alimony award. Defendant contends it is excessive and should be reduced.
The record reveals that in 1965 the husband earned approximately $24,000.00 per year. The parties owned a nice home, which was mortgaged, and were driving an expensive car, namely a Cadillac. Beginning in January of 1966, defendant’s earnings dropped to approximately $1,400.00 per month before withholding of State and Federal Income Tax and social security payment. It appears from the record that the company for which he worked was taken over by someone else, and he had to secure other employment at the reduced salary.
In her petition plaintiff attached a statement designated as “Monthly Expenses”. Included in this statement were $50.00 per month for contribution to her church, and $100.00 per month for medical expenses. We do not find anything in the record which would support these two items.
While we are reluctant to disturb the award of the trial judge, since the defendant has a net income of approximately $1,100.00 per month, we are of the opinion that the award is excessive and should be reduced to the sum of $550.00 per month. This sum, in our opinion, is more realistic when considered with his net monthly income.
For the written reasons assigned, the judgment of the district court is amended by reducing the monthly alimony due by defendant to plaintiff for herself and her *805minor children from the sum of $700.00 per month to the sum of $550.00 per month, and as amended, the judgment is affirmed.
Appellant to pay costs incurred in this Court.
Amended and affirmed.
CULPEPPER, J., dissents and assigns written reasons.